ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 6-18, 21-23 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Spengler (4,508,499) discloses a system for manufacturing a work pieces, comprising a closed loop conveyor 14, supporting a plurality of molds, each having a first mold member 64 and a second mold member 70, hingedly connected to each other by a hinging mechanism 87, 88, 93; wherein the first mold member 64 includes a mold cavity 68 which defines a negative of the structural article to be produced; a structural insert 72 placed within said mold 68; a plasticized and structural forming foam material 73 placed within said mold so that after the foam material is curing and setting in encapsulating fashion, the insert 72 is coated within the formed material 73. 
However, Spengler et al. fails to discloses a tank positioned within an interior enclosure defined by the closed loop conveyor, and the conduit extending from the tank for supplying a delivery manifold positioned overheard each mold with a volume of the material from the tank to the mold.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136.  The examiner can normally be reached on 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/THU KHANH T NGUYEN/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743